El Juez Presidente Señor del Toro,
emitió la opinión, del tribunal.
Edelmiro Huertas Zayas presentó una solicitud que co-piada a la letra, en lo pertinente, dice:
“19 Que en exámenes tomados ante la Junta Examinadora nom-brada por ese Hon. Tribunal, aprobó el primer curso de abogacía en el año 1911.
“20 Que al amparo de la Resolución Conjunta aprobada por la Asamblea Legislativa de P. R. en junio 20 de 1919, compareció ante ía Junta Examinadora de aspirantes al ejercicio de la abogacía, constituida legalmente en la Universidad de Puerto Rico, y aprobó los cursos segundo y tercero o último, en los exámenes celebrados en junio de 1923 y mayo de 1924, respectivamente.
“Por lo que de ese Hon. Tribunal solicita ser admitido al ejerci-cio de la abogacía en Puerto Rico sin examen de reválida, de acuerdo con las disposiciones de la See. 5 de la Ley de 8 de mayo de 1906, vigente en 1911 en la Techa de la aprobación del primer curso de la carrera, aplicable en harmonía con el espíritu que anima la R. C. No. 28 de junio 20 de 1919 ya. citada, y apoyándose además en la Resolución de ese alto Tribunal en el caso de Mario Figueroa del Rosario, ex parte — admisión al ejercicio de la abogacía.”
Acompaña dos comunicaciones que le dirigiera el Secre-tario de la Librería del Colegio de Leyes de la Universidad de Puerto Rico de las cuales resulta que aprobó en junio de 1923 las siguientes materias: Procedimiento Criminal, *826Evidencia, Ley de Quiebras, Procedimiento Civil y Derecho Mercantil con nn promedio superior a 75 por ciento, y en junio de 1924, Derecho Internacional público y privado* Procedimientos Legales, Especiales y Legislación Hipoteca-ria con un promedio también superior a 75 por ciento.
Nada presenta para probar su afirmación de haber apro-bado el primer curso de la carrera de abogacía en 1911, pero en verdad de los récords de esta corte así resulta.
La Resolución Conjunta que invoca el peticionario, en lo pertinente, dice:
“Por CUANTO, es de justicia y equidad que todo ciudadano que haya comenzado a estudiar la carrera de derecho en Puerto Rico de acuerdo con determinada ley regulando la misma, termine dicha ca-rrera de acuerdo con los preceptos legales que regían cuando estas personas aprobaron el primer año de la profesión de abogado;
“Por tanto, Resuélvese $or la Asamblea Legislativa de Puerto Rico:
“Sección 1. — Que todos aquellos ciudadanos de los Estados Uni-dos residentes en Puerto Rico que hubieren aprobado algún curso de, la profesión de abogado en esta Isla, tendrán derecho a terminar la carrera mediante cumplimiento de las disposiciones de la ley que había en vigor en los instantes en que aprobaron, mediante examen, el primer curso de la carrera mencionada.”
Es claro que las comunicaciones acompañadas a la soli-citud no son suficientes para acreditar que el peticionario aprobó las materias a que se refieren. Necesítase una cer-tificación expedida en debida forma por el funcionario com-petente. Pero prescindiremos de ello, a fin de resolver en definitiva el ‘caso.
De acuerdo con la Ley de 1 de marzo de 1902 (Est. Re-visados de 1902, see. 44 et seq.), el Tribunal Supremo pre-paró a los efectos de los exámenes de abogados un programa bajo la base que sigue:
Primer grado: Derecho Civil y Derecho Penal;
1 Segundo grado: Derecho Mercantil, Derecho Político y Estatutos revisados;
*827Tercer grado: Legislación Hipotecaria, Código de Enjui-ciamiento Civil y Código de Enjuiciamiento Criminal.
1 ‘ En 1906 la Legislatura pasó otra ley sobre la materia. Leyes de 1906, pág. 1. Se encomendó a la Corte Suprema la redacción de reglas prescribiendo grupos y materias. Así se hizo. Subsistieron los tres grupos. Se ampliaron las ma-terias. El plan quedó así:
Primer grupo: Derecho Civil,. Derecho Penal, Derecho Político;
Segundo grupo: Derecho Mercantil, Ley de Quiebras, Enjuiciamiento Civil, Evidencia, Enjuiciamiento Criminal;
Tercer grupo: Legislación Hipotecaria, Derecho Interna-cional, Procedimientos Legales Especiales, Práctica Forense y Notarial.
En 9 de marzo de 1911, Leyes de 1911, pág. 174, la Legis-latura enmendó su ley de 1906, exigiendo como requisito previo el diploma de octavo grado y fijando ella misma los cursos y materias, así:
Primer Curso: Derecho Natural, Derecho Civil, Derecho Penal,. Medicina Legal, Derecho Político, Insular y Federal, Legislación Notarial.
• ' Segundo Curso: Derecho Mercantil, Legislación Federal sobre Quiebras, Economía Política, Derecho Procesal Civil y Derecho Procesal Penal, Evidencia.
Tercer Curso: Derecho Hipotecario Sustantivo y Adje-tivo, Derecho Internacional Público y Privado, Hacienda Pú-blica, Procedimientos Legales Especiales, Práctica Forense y Notarial.
Dicha ley de 1911 en cuanto al nuevo plan de estudios, no comenzó a regir hasta el 1 de enero de 1912.
Volvió en 1916 la Legislatura, Leyes de 1916, pág. 92, a ocuparse del asunto y redactó una ley completa. Exigió como requisito previo el diploma de bachiller o el de una escuela secundaria que tuviera un curso de cuatro años o prueba satisfactoria de una instrucción equivalente. El plan de estudios quedó formulado así:
*828Primer Curso: Derecho Natural, Derecho Bomano, Dere-cho Civil (materias que comprenden los libros primero y se-gqndo del Código Civil vigente), Derecho Penal, Medicina Legal.
Segundo Curso: Derecho Civil (materias que compren-den los libros tercero y cuarto del Código Civil vigente), Le-gislación Notarial, Derecho Mercantil, Legislación Federal sobre Quiebras, Derecho Constitucional, Derecho Político y Administrativo, insular y federal.
Tercer Curso: Derecho Procesal Civil, Derecho Procesal Penal, Evidencia, Derecho Internacional Público, Economía Política, Historia General del Derecho en España e Ingla-terra.
Cuarto Curso: Derecho Hipotecario, sustantivo y adje-tivo, Derecho Internacional Privado, Procedimientos Lega-les Especiales, Hacienda' Pública, Historia General del De-recho en los Estados Unidos de América y Puerto Bico, Práctica Forense y Notarial.
El tribunal de exámenes fue variado. Se encomendó a miembros de la Facultad de Derecho de la Universidad de Puerto Bico y a abogados en ejercicio, el examen de los estu-diantes de enseñanza libre, disponiéndose que al final se les otorgara un certificado y disponiéndose además que sufrie-ran un examen de reválida ante un Tribunal compuesto de dos jueces de la Corte Suprema y tres abogados en ejercicio, al igual que los graduados de la Universidad de Puerto Bico •o de las universidades acreditadas del Continente.
Como hemos visto, el peticionario se examinó de primer grado en 1911 cuando ya había sido aprobada la ley de 9 ■de marzo de dicho año pero cuando aún no había comenzado a regir, y ahora pretende, amparado, en la resolución con-junta de 1919 que dejamos transcrita, que habiendo apro-bado las materias que se exigían en 1911 por exámenes ve-rificados en 1911, 1923, y 1924, se le admita a ejercer sin su-frir nuevo examen, porque en 1911 no existía el examen lla-mado de reválida para casos como el suyo,
*829De suerte que el peticionario aspira a que este tribunal lo autorice a ejercer' la profesión de abogado sin haber' aprobado las asignaturas de Derecho Natural, Medicina Legal, Legislación Notarial, Economía Política y Hacienda Pú-blica, que desde 1 de enero de 1912 la Legislatura estimó’ necesarias, y Derecho Romano, Derecho Constitucional e-Historia General del Derecho en España, Inglaterra, Esta-dos Unidos y Puerto Rico que la propia Legislatura adicionó’ al plan de estudios por ella misma fijado en 1916.
No somos legisladores. La Resolución Conjunta de 1919' es clara y tenemos que reconocer al peticionario el derecho-que le otorga, o sea probar su suficiencia de acuerdo con la ley en vigor en diciembre de 1911, esto es la de 1906, no exi-giéndole, por tanto, que se examine sino de aquellas mate-rias que fija la indicada ley, pero nos está encomendada la facultad de interpretar las leyes y especialmente en esta materia del ejercicio de la abogacía, de acuerdo con la tra-dición y la jurisprudencia, nuestras facultades son bien am-plias en verdad, y ejercitándolas resolveremos que es el de-ber del peticionario sufrir un nuevo examen ante el tribunal que designado por la Corte Suprema se constituye regu-larmente en los meses de marzo y noviembre de cada año,, por los siguientes fundamentos.
Los exámenes de los cursos segundo y tercero los sufrió' el peticionario no ante el tribunal que funcionaba de acuerdo' con la ley vigente en 1911, sino ante el tribunal nombrado siguiendo las prescripciones de la ley de 1916, tribunal que-se creó teniendo en mente el legislador el otro a que la misma ley se refiere compuesto de dos jueces de la Corte-.Suprema y tres abogados en ejercicio y ante el cual deben revalidar su certificado los estudiantes de enseñanza libre o-su diploma los estudiantes de universidades.
Tal es la realidad de las cosas en el momento actual y el verdadero proceso que deben seguir los. que se acojan a la resolución conjunta de 1919, es examinarse de cada ma-teria ante el Tribunal compuesto de profesores de la Facul-*830tad de Derecho de la Universidad de Puerto Rico y aboga-dos, y nna vez que las hayan aprobado todas, con un pro-medio mínimo. en cada curso de setenta y cinco por ciento, someterse a un examen general ante el otro tribunal en que la Corte Suprema interviene por medio de dos de sus jue-ces y de abogados designados por ella. El tribunal que existía en 1911, ha sido sustituido por los dos tribunales indicados.
Refiriéndonos al caso concreto del peticionario llamare-mos la atención a la circunstancia de haber aprobado el primer curso en 1911 o sea hace trece años. En ese primer curso figura entre otras la importantísima materia de De-recho Civil, dividida actualmente en dos cursos. ¿Cumpli-ría con su deber la Corte Suprema' autorizando a una persona a ejercer la profesión de abogado, basándose en un examen de Derecho Civil practicado hace trece años, no dando esa persona señales de actividad durante once y rea-pareciendo luego para examinarse de otras materias en los dos últimos años?
Una autorización para ejercer equivale a una notifica-ción a la comunidad entera de que la persona que la recibe está capacitada para ello por haber probado plenamente su suficiencia, esto es, por haber demostrado su pericia en el conocimiento de la ley, pudiendo confiarse a su dirección los ciudadanos todos.
¿Podría el Tribunal Supremo en este caso certificar que el peticionario conoce el Derecho Civil vigente en Puerto Rico, sin cerciorarse a virtud de un examen final si el peti-cionario ha seguido en los trece años posteriores a su exa-men las transformaciones de esa rama del Derecho a virtud de la ley y la jurisprudencia en nuestra Isla? En manera .alguna, a nuestro juicio.
El caso de Mario Figueroa invocado por el peticionario es algo distinto. Dicho Figueroa aprobó los cursos prescri-.tps por la ley de 1911. Además fué resuelto de plano. y *831ahora a virtud del examen detenido que se ha practicado, se ha fijado el criterio del tribunal.
En consecuencia de todo lo expuesto, debe negarse la so-licitud del peticionario, llamándosele la atención además, en evitación de dificultades para el futuro, sobre el hecho de que, si solicita examen, debe acreditar que ha aprobado tam-bién el ejercicio práctico exigido por este tribunal desde los primeros programas que redactó y que se considera de ver-dadera importancia especialmente en casos como el del pe-ticionario.